


Private Placement Subscription Agreement







PRECEPT FUND MANAGEMENT SPC

on behalf of

PRESCIENT FUND SEGREGATED PORTFOLIO,




AND

OAKRIDGE GLOBAL ENERGY SOLUTIONS, INC.








--------------------------------------------------------------------------------




PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT







THIS AGREEMENT is dated the 31st day of December, 2014.




AMONG




Precept Fund Management SPC, of Ground Floor, Harbour Centre, 42 North Church
Street, George Town, Grand Cayman KY1-1110, Cayman Islands on behalf of
Prescient Fund Segregated Portfolio

(the “Purchaser” or the “Subscriber”);




AND:




Oakridge Global Energy Solutions, Inc., a company duly incorporated under the
laws of Colorado and having its place of business at Suite 12, 751 North Drive,
Melbourne, Florida, USA (the “Company” or the “Issuer”)




WHEREAS:




A.

The Company is currently a reporting entity, quoted on the OTC Bulletin Board
and trades below USD $5.00 per share, and consequently falls within the
definition of a “penny stock” contained in Rules 15g-1 to 15g-9 under the
Securities Exchange Act of 1934 as amended (the “Exchange Act”).




B.

The Purchaser, as principal, has agreed to subscribe for and purchase securities
of the Company at the subscription price and upon the terms and conditions as
set out in this Agreement.




NOW THEREFORE in consideration of the premises and the covenants and agreements
herein contained the parties hereto agree as follows:




1.

PURCHASE AND SALE OF SECURITIES & RELATED MATTERS




1.1

The Purchaser has agreed to purchase from the Company, and the Company has
allocated to the Purchaser, 1,000,000 shares of common stock, par value
USD$0.001 per share in the capital of the Company (the “Securities”), at USD20
cents (USD$0.20) per share or an aggregate price of USD$200,000 (the “Purchase
Price”).  The Purchase Price will be paid as agreed by the parties subsequent to
the execution and delivery of this Agreement, but not later than seven (7) days
of such date.  




1.2

The Purchase Price is to be used solely by the Company for the purpose of
implementing an agreed business plan, specifically the matters referred to below
in paragraph 1.7.




1.3

The Company will deliver to the Purchaser and its nominee, certificates and form
of the warrants representing the Securities within five (5) business days of
receipt of the





1




--------------------------------------------------------------------------------

Purchase Price payment; or at the option of the Purchaser, the common stock may
be held in “book entry” form at the Company’s transfer and registrar agent.




1.4

The Company shall record Precept Fund Management SPC for and on behalf of
Prescient Fund Segregated Portfolio as the registered holder thereof.




1.5

The terms and conditions, which govern the Securities, will be referred to on
the certificates or in form of warrants representing the Securities.




1.6

The issuance of the Securities will not restrict or prevent the Company from
obtaining any other financing, nor from issuing additional securities or rights
at any time.




  1.7

Use of the proceeds of the Securities:




(i)        The implementation of the Company’s business plan, in particular,
being the execution of various merger and acquisition transactions in the global
battery manufacturing sector in pursuance of the Company’s previously announced
industry consolidation strategy or the marketing of its energy storage products.




 (ii)       The provision of financing to the various companies in which the
company acquires a controlling interest, by intercompany loan from the Company,
as approved from time to time by the Board of Directors.




(iii)

The implementation of the Company’s previously announced strategy to move its
listing to the NASDAQ Exchange by the filing of a NASDAQ listing application as
soon as practicable following the Closing hereof.  




  1.8

To the greatest extent allowable by applicable law, the issuance of the
Securities shall be exempt from the provisions of Section 16(b) of the Exchange
Act under United States Securities and Exchange Commission (the “SEC”) Rule
16b-3.




2.

REPRESENTATIONS AND WARRANTIES




2.1

The Purchaser acknowledges, represents and warrants that, as at the date given
above and at the Closing, that:




(a)

Precept Fund Management SPC is an Exempted Segregated Portfolio Company and is
recognized as a mutual fund with the Cayman Islands Monetary Authority (CIMA)
under Section 4(3) of the Mutual Funds Law of the Cayman Islands (2012
Revision), with Registration Number 656283, and that Prescient Fund Segregated
Portfolio is one of its duly registered segregated portfolios;




(b)

the Purchaser is a professional investor and is purchasing the Securities as a
“portfolio manager” and that the Purchaser is acting as principal when it
purchases or sells the Securities;








2




--------------------------------------------------------------------------------



(c)

to the best of the Purchaser’s knowledge, the Securities were not advertised in
printed media of general and regular paid circulation, radio or television in
any way;




(d)

this subscription has not been solicited in any other manner contrary to the
United States Securities Act of 1933 (the “1933 Act”), as amended and its
regulations;




(e)

the offer was not made to the Purchaser in the United States;




(f)

the Purchaser acknowledges that the Securities have not been registered under
the 1933 Act and may not be offered or sold in the United States unless
registered under the 1933 Act and the securities laws of all applicable states
of the United States or an exemption from such registration requirements is
available;




(g)

the Purchaser acknowledges that, as defined in SEC Rule 144 of the 1933 Act, the
Securities are “restricted securities,” subject to resale restrictions in such
Rule;




(h)

the Purchaser acknowledges that the purchase of the Securities hereunder
constitute a private placement pursuant to Section 4(a)(2) of the 1933 Act, and
Rule 506(b) of Regulation D of the SEC, and that it is an “accredited investor”
as that term is defined in SEC Rule 501 of Regulation D promulgated under the
1933 Act, and a non-“U.S. Person” under Regulation S of the SEC;




(i)

the Purchaser is not a U.S. Person, nor will the purchaser be purchasing the
Securities for the account or benefit of any U.S. Person;




(j)

the Purchaser has no knowledge of a “material fact” or “material change” in the
affairs of the Company that has not been generally disclosed to the public, save
knowledge of this particular transaction;




(k)

the Purchaser has been provided with access to all material information about
the Company requested by either the Purchaser, the Purchaser’s representative or
others representing the Purchaser, including access to all of the Company’s SEC
reports and registration statements and other filings that are contained in the
Edgar Archives (the “SEC Reports and Registration Statements”), any information
requested to verify any information furnished, and there has been direct
communication between the Company and its representatives on the one hand and
the Purchaser and the Purchaser’s representatives and advisors on the other in
connection with information regarding the purchase made hereby. The Company has
given the Purchaser the opportunity to ask questions of and receive answers from
the Company and/or its directors, officers, employees or representatives
concerning the terms and conditions of this private placement and to obtain any
additional information (to the extent the Company possesses such information or
can acquire it without unreasonable effort or expense) desired or necessary to
verify the accuracy of the information provided. Any proprietary information
disclosed or discovered by the Purchaser in reviewing information made available
to the Purchaser by the Company in connection with the offer and





3




--------------------------------------------------------------------------------

sale of the Common Stock shall be maintained by the Purchaser in strict
confidence;




(l)

the Purchaser has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto and that the
Purchaser is duly incorporated and validly subsisting under the laws of its
jurisdiction of incorporation and all necessary approvals by its directors have
been given to authorize execution of this Agreement on behalf of the Purchaser;




(m)

this Agreement has been duly executed and delivered by the Purchaser and
constitutes a legal, valid and binding agreement of the Purchaser enforceable
against the Purchaser;




(n)

the Purchaser is a resident in the jurisdiction set out on the cover page of
this Agreement;




(o)

the Purchaser is capable of assessing the proposed investment as a result of the
Purchaser’s professional financial experience or as a result of advice received
from a registered person other than the Company or any affiliates thereof;




(p)

the Purchaser will execute and deliver such agreements and other documents and
items and will do or cause to be done all such acts or matters as are or may be
necessary or desirable to give effect to the provisions hereof and to carry out
the intent of this subscription offer and to comply with any policies, rulings
or other requirements imposed by any applicable regulatory authority;




(q)

the Purchaser does not waive the requirement for the Company to communicate its
acceptance of the purchase of the Securities pursuant to this Agreement; and




(r)

the Purchaser agrees that the above representations, warranties and covenants in
this subsection will be true and correct both as of the execution of this
subscription and as of the day of Closing.




2.2

The Company represents and warrants that, as of the date given above and at the
Closing, with the understanding that all representations are modified to the
extent of all information about the Company in the possession of the Purchaser’s
investment manager, Precept Asset Management Limited (“PAML”), of which the
Company’s CEO is the principal owner:




(a)

The Company is a corporation duly organized, validly existing and in good
standing under the laws of the state of Colorado and the Company has all
necessary power and authority to own, lease and operate its properties and carry
on its business as now operated and as proposed to be operated.  The Company is
duly qualified and is authorized to do business and is in good standing as a
foreign corporation in all jurisdictions in which the nature of its activities
and of its properties (both owned and leased) makes such qualification
necessary, except for those jurisdictions in which failure to do so would not
have a material adverse effect on the Company or its business.





4




--------------------------------------------------------------------------------




(b)

The Company has all requisite corporate power to execute and deliver this
Agreement and to carry out and perform its obligations under the terms of this
Agreement.  All corporate action on the part of the Company, its directors and
its stockholders necessary for the authorization, execution, delivery and
performance of this Agreement by the Company and the performance of the
Company’s obligations hereunder and thereunder, including the issuance and
delivery of the Securities have been taken or will be taken prior to the
issuance of the Securities.  The Securities, when issued in compliance with the
provisions of this Agreement, will be validly issued, fully paid and
nonassessable and free of any liens or encumbrances other than (a) liens and
encumbrances created by or imposed upon the Purchaser, (b) any rights of first
refusal or pre-emptive rights and (c) any restrictions on transfer under state
and/or federal securities laws as set forth herein or as otherwise required by
such laws at the time a transfer is proposed.  




(c)

All consents, approvals, orders, or authorizations of, or registrations,
qualifications, designations, declarations, or filings with, any third parties
or governmental authority, required on the part of the Company in connection
with the valid execution and delivery of this Agreement, the offer, sale or
issuance of the Securities or the consummation of any other transaction
contemplated hereby shall have been obtained and will be effective at the
Closing, except for notices required or permitted to be filed with certain state
and federal securities commissions, which notices will be filed on a timely
basis.




(d)

The authorized capital stock of the Company, immediately prior to the Closing,
consists of 500,000,000 shares of common stock, $0.001 par value per share
(“Common Stock”) and 10,000,000 shares of preferred stock (“Preferred Stock”),
with 157,726,388 shares of Common Stock being outstanding and an additional
10,500,000 shares of which are reserved for issuance under the Company’s 2014
Equity Incentive Plan (500,000 shares of which are included in the current
outstanding Common Stock and an additional 2,675,000 shares of which have been
authorized to be issued, effective December 31, 2014); and with no Preferred
Stock being outstanding.  All issued and outstanding shares of the Company’s
Common Stock have been duly authorized and validly issued and are fully paid and
nonassessable. There are not outstanding any options, warrants, rights
(including conversion, rights of first refusal or preemptive rights) or
agreements for the purchase or acquisition from the Company of any shares of its
capital stock other than as provided herein.  




(e)

The Company has made available to Purchaser (a) its audited balance sheet,
income statement and cash flows as at December 31, 2013, which are contained in
its 10-K Annual Report for the year ended December 31, 2013, which was filed
with the SEC on April 15, 2014, and its unaudited balance sheet, income
statement and cash flows as at September 30, 2014, which are contained in its
10-Q Quarterly Report for the quarter ended September 30, 2014, which was filed
with the SEC on November 19, 2014 (the “Financial Statements” and the “Statement
Dates”).  The Financial Statements, together with the Securities thereto, have
been prepared in accordance with generally accepted accounting





5




--------------------------------------------------------------------------------

principles applied on a consistent basis throughout the periods indicated,
except as disclosed therein, and present fairly the financial condition and
position of the Company as of the Statement Dates.




(f)

Assuming the accuracy of the representations and warranties of the Purchaser
contained in Section 2.1 hereof, the offer, sale and issuance of the Securities
will be exempt from the registration requirements of the 1933 Act and will have
been registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities laws.  Neither the Company nor any agent on its behalf has
solicited or will solicit any offers to sell or has offered to sell or will
offer to sell all or any part of the Securities to any person or persons so as
to bring the sale of such Securities by the Company within the registration
provisions of the 1933 Act or any applicable state securities laws.




(g)

The Company is not in violation or default of any term of its Articles of
Incorporation or of any provision of any mortgage, indenture, material contract,
material agreement or material instrument to which it is party or by which it is
bound or of any judgment, decree, order or writ other than any such violation
that would not have a material adverse effect on the Company.  The execution,
delivery, and performance of and compliance with this Agreement, and the
issuance of the Securities pursuant hereto, will not, with or without the
passage of time or giving of notice, result in any such material violation, or
be in conflict with or constitute a material default under any such term, or
result in the creation of any mortgage, pledge, lien, encumbrance or charge upon
any of the properties or assets of the Company or the suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to the Company, its business or operations or any of its
assets or properties.  




(h)

There are no actions, suits, claims, arbitrations, proceedings or investigations
pending or, to the knowledge of the Company, threatened in writing or reasonably
anticipated against, affecting or involving the Company or its business or
assets, or the transactions contemplated by this Agreement, at law or in equity
or admiralty, or before or by any court, agency, arbitrator or governmental
authority, domestic or foreign that would reasonably be expected to result,
either individually or in the aggregate, in any material adverse effect on the
business, assets (including intangible assets), liabilities, financial
condition, property or results of operations of the Company.  The Company is not
operating under, subject to or, to its knowledge, in default with respect to any
order, award, writ, injunction, decree or judgment of any court, arbitrator or
governmental authority.




(i)

The Company will reserve or has already set aside sufficient securities in the
treasury of the Company to issue to the Purchaser the Securities, including the
Common Stock underlying the warrants comprising a portion of the Securities
being purchased under this Agreement.




(j)

The issuance and sale of the Securities by the Company does not and will not
conflict with and does not and will not result in a breach of any of the terms,





6




--------------------------------------------------------------------------------

conditions or provisions of its constituent documents or any agreement or
instrument to which the Company is a party.




(k)

This Agreement has been duly authorized by all necessary corporate action on the
part of the Company and constitutes a valid obligation of the Company legally
binding upon it and enforceable in accordance with its terms.




(l)

Except as disclosed in the Financial Statements or the SEC Reports and
Registration Statements, the Company has good and marketable title to its
tangible properties and assets, and has good title to all its leasehold
interests, in each case subject to no mortgage, pledge, lien, lease, loan,
encumbrance or charge, except (i) the lien of Expedia Holdings Limited
(“Expedia”) on all of the property, equipment and intellectual property of the
Company to secure a loan in the amount of USD$2,000,000, which loan was assigned
to Expedia by Newmark Investments Limited (“Newmark”), and is due on December
31, 2014, together with applicable interest, (ii) the lien of current taxes not
yet due and payable, and (iii) possible minor liens and encumbrances which do
not in any case materially detract from the value of the property subject
thereto or materially impair the Company’s operations, and which have not arisen
otherwise than in the ordinary course of business.  With respect to property it
leases, the Company is, to its knowledge, in compliance with such leases in all
material respects.




(m)

No consent, approval or authorization of or designation, declaration or filing
with any governmental authority on the part of the Company is required in
connection with the valid execution and delivery of this Agreement, or the
offer, sale or issuance of the Securities except qualification (or taking such
action as may be necessary to secure an exemption from qualification, if
available) of the offer and sale of the Securities under applicable blue sky
laws, which filings and qualifications, if required, will be accomplished in a
timely manner.




(n)

The Company has exercised reasonable care, in accordance with SEC rules and
guidance, to determine whether any Covered Person (as defined below) is subject
to any Disqualification Events (as defined below). To the Company’s knowledge,
no Covered Person is subject to a Disqualification Event, except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3) under the 1933 Act.
The Company has complied, to the extent applicable, with any disclosure
obligations under Rule 506(e) under the 1933 Act. “Covered Persons” are those
persons specified in Rule 506(d)(1) under the 1933 Act, including the Company;
any predecessor or affiliate of the Company; any director, executive officer,
other officer participating in the offering, general partner or managing member
of the Company; any beneficial owner of 20% or more of the Company’s outstanding
voting equity securities, calculated on the basis of voting power; any promoter
(as defined in Rule 405 under the 1933 Act) connected with the Company in any
capacity at the time of the sale of the Securities; and any person that has been
or will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of the Securities (a “Solicitor”), any
general partner or managing member of any Solicitor, and any director, executive
officer or other





7




--------------------------------------------------------------------------------

officer participating in the offering of any Solicitor or general partner or
managing member of any Solicitor.




(o)

The Company is and always has been a subchapter C corporation.  The Company has
filed all tax returns (federal, state and local) required to be filed by it
since 2005, and to its knowledge, all prior tax returns.  All taxes shown to be
due and payable on such returns, any assessments imposed, and to the Company’s
knowledge all other taxes due and payable by the Company on or before the
Closing, have been paid or will be paid prior to the time they become
delinquent.  The Company has not been advised (a) that any of its returns,
federal, state or other, have been or are being audited as of the date hereof,
or (b) of any deficiency in assessment or proposed judgment to its federal,
state or other taxes.  The Company has no knowledge of any liability of any tax
to be imposed upon its properties or assets as of the date of this Agreement
that is not adequately provided for.




(p)

To its knowledge, the Company is not in violation of any applicable statute,
rule, regulation, order or restriction of any domestic or foreign government or
any instrumentality or agency thereof in respect of the conduct of its business
or the ownership of its properties, which violation would materially and
adversely affect the business, assets, liabilities, financial condition or
operations of the Company.  No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained and no registrations or
declarations are required to be filed in connection with the execution and
delivery of this Agreement or the issuance of the Securities, except such as
have been duly and validly obtained or filed, or with respect to any filings
that must be made after the Closing, as will be filed in a timely manner.  The
Company has all franchises, permits, licenses and any similar authority
necessary for the conduct of its business as now being conducted by it, the lack
of which could materially and adversely affect the business, assets, properties
or financial condition of the Company and believes it can obtain, without undue
burden or expense, any similar authority for the conduct of its business as
planned to be conducted.




(q)

The Company has provided Purchaser with access to all information requested by
the Purchaser in connection with its decision to purchase the Securities,
including all information the Company believes is reasonably necessary to make
such investment decision.  There are no facts which (individually or in the
aggregate) materially adversely affect the business, assets, liabilities,
financial condition or operations of the Company that have not been set forth in
the Agreement or in other documents delivered by the Company to the Purchaser or
its attorneys or agents in connection herewith.  None of the representations or
warranties made by the Company herein contains any untrue statement of a
material fact, or omits to state any material fact necessary in order to make
the statements contained herein or therein, in the light of the circumstances
under which made, not misleading.




(r)

To the Company’s knowledge, no executive officer or person nominated to become
an executive officer of the Company (i) has been convicted in a criminal
proceeding or is a named subject of a pending criminal proceeding (excluding





8




--------------------------------------------------------------------------------

minor traffic violations) or (ii) is or has been subject to any judgment or
order of, the subject of any pending civil or administrative action by the SEC
or any self-regulatory organization.




(s)

To the Company’s knowledge, Purchaser has, for the sole purpose of determining
whether to enter into and consummate the transactions contemplated by this
Agreement, conducted a review of information provided to it regarding the
Company’s commercial, financial, legal and other affairs.  The parties agree and
acknowledge that the representations and warranties of the Company set forth in
this Agreement shall in no way be limited, qualified, impaired or affected by
Purchaser’s conduct of such investigation.    




2.3

The warranties contained in Subsections 2.1 and 2.2 will survive the Closing and
for a period of one year thereafter; provided, however, that the undersigned
executive officer of the Company shall have no personal liability for any
representation or warranty of the Company made herein.




3.

CLOSING




3.1

Conditions to Closing.  The obligations of Purchaser to purchase the Securities
at Closing are subject to the fulfillment, on or before such Closing, of each of
the following conditions, unless otherwise waived:




(i)

The representations and warranties made by the Company in Section 2.2 hereof
shall be true and correct in all material respects as of the Closing or such
other dates as are referenced in such representations or warranties.




(ii)

The Company shall have performed or observed all obligations and conditions
herein required to be performed or observed by it on or prior to the Closing.




(iii)

The Purchaser shall have completed its due diligence review of the Company and
shall, in its sole discretion, be satisfied with the results of such review.




(iv)

All authorizations, approvals or permits, if any, of any governmental authority
or regulatory body of the United States or of any state that are required in
connection with the lawful issuance and sale of the Shares pursuant to this
Agreement shall be obtained and effective as of the Closing.




3.2

On execution of this Agreement and as subsequently agreed by the parties, but
not later than seven (7) days of its date, the Purchaser will forthwith instruct
its banker to send the Purchase Price to the Company by Electronic Funds
Transfer from the Purchaser’s designated nominee’s bank account to the Company’s
account at Wells Fargo Bank, with wiring details as follows:




Wire Instructions

Oakridge Global Energy Solutions, Inc.

Wells Fargo Bank

1985 East 7000 South





9




--------------------------------------------------------------------------------

Cottonwood Heights, Utah 84121

Acct # 6752536976

Swift Code WFBIUS6S




3.3

Upon receipt of the Purchase Price, and upon acceptance of the Agreement by the
Company, the Company will deliver to the Purchaser or its designated nominee the
certificates and form of warrants respectively representing the Securities
registered in the name of the Purchaser or its nominee, or at the Purchaser’s
option, the Common Stock comprising a portion of the Securities being purchased
under this Agreement may be held in “book entry” form by the Company’s transfer
and registrar agent.  




3.4

The Company agrees to deliver to the Purchaser such legal opinions, copies of
approvals or other documents as the Purchaser may reasonably request.




4.

HOLDING PERIOD




4.1

The Purchaser and the Company acknowledge that, subject to the transfer
restrictions of Rule 144 of the 1933 Act, there is no holding period applicable
to the Securities.




5.

MISCELLANEOUS




5.1

The Purchaser hereby authorizes the Company to release the details of this
Agreement into the public domain by market announcement or other mechanism
agreed between the Purchaser and the Company, except the issue price of the
Securities set out in Paragraph 1.1 unless otherwise obligated by the SEC
guidelines.




5.2

The Company shall be entitled to rely on delivery by email of a scanned executed
copy of this Agreement, and acceptance by the Company of such scanned email copy
shall be equally effective to create a valid and binding agreement between the
Purchaser and the Company in accordance with the terms hereof.




5.3

The parties to this Agreement may amend this Agreement only in writing signed by
all the parties hereto.




5.4

The parties to this Agreement will execute and deliver all other documents,
transfers, deeds, assurances and procedures necessary for the purposes of giving
effect to or perfecting the transactions contemplated by this Agreement.




5.5

This Agreement inures to the benefit of and is binding upon the parties to this
Agreement and their successors and permitted assigns.




5.6

A party to this Agreement will give all notice to or other written
communications with the other party to this Agreement concerning this Agreement
by email addressed to the address given above in this Agreement.




5.7

This Agreement will be governed by and construed in accordance with the laws of
the State of Colorado and each of the parties hereto irrevocably submits to the
jurisdiction of the courts in such State.





10




--------------------------------------------------------------------------------




5.8

This Agreement may be signed by the directors or officers of the Company and the
Purchaser in as many counterparts as may be necessary, each of which so signed
shall be deemed to be an original and such counterparts together shall
constitute one and the same instrument, and notwithstanding the date of
execution shall be deemed to bear the date as set forth above.













IN WITNESS WHEREOF this Agreement has been executed as at the date above
written.

Subscriber Execution Clause

SIGNED and DELIVERED by

 

 

 

PRECPT FUND MANAGEMENT SPC on behalf of PRESCIENT FUND SEGREGATED PORTFOLIO

by its duly authorized representative:

 

 

 

 

 

 

/s/Stephen J. Barber

 

Name: Stephen J. Barber

Capacity: Chief Investment Office of Investment Manager for and on behalf of
Precept Fund Management SPC

 

 

 

 

 

Issuer Execution Clause

SIGNED and DELIVERED by

 

 

 

OAKRIDGE GLOBAL ENERGY SOLUTIONS,

INC.

 

by its duly authorized representative:

 

 

 

 

 

 

 

/s/Mark L. Meriwether

 

Name: Mark L. Meriwether

Capacity: Vice President & Director

 

 

 

 

 








11


